Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II, claims 11-18 and 20 in the reply filed on 1/14/2021 is acknowledged.  Applicant has amended the claims so that claims 1-3 and 4-10 depend from claim 11.  Therefore the restriction requirement between group I, claims 1-10, and group II, claims 11-18 and 20, in the restriction requirement mailed 11/18/2020 is hereby withdrawn.  The restriction requirement between the apparatus described by group II (now inclusive of group I and consisting of claims 1-3 and 4-18 and 20) and the method described in group III, claims 21 and 22, remains.  Examiner agrees with Applicant’s understanding of MPEP 821.04.  Claims 1-3, 5-18 and 20-22 are currently pending for this application.  Claims 1-3, 5-18 and 20 are elected, and claims 21 and 22 are withdrawn from examination.  Examiner notes that a claim 19 was never presented.
Claim Objections
Claim 1 is objected to because of the following informalities:  There should be a period at the end of claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 4-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a forward portion” and “an aft portion”.  These elements are also described in base claim 11.  It is unclear if they refer to the same named elements in claim 11 or new elements.  Clarification is required.
Claim 2 recites “the slope is configured such that the core exhaust nozzle does not make a contact to the heat shield if one or more of the fan blades break during operation of the fan”.  The original disclosure gives no explanation of what slope is required to prevent contact.  It is therefore unclear what the metes and bounds of this claim limitation are.  Clarification is required.  
Claims 7 and 16 recite “the core exhaust nozzle is further canted away from the heat shield”.  It is unclear what the core exhaust nozzle is further canted away from the heat shield than.  For example, A is further canted away from B than C.  In this case there is no C to make sense of the statement.  Clarification is required.
Claim 9 recites “a degree of the slope and length of the aft portion are sufficient to maintain the thrust vector parallel to the longitudinal axis”. The original disclosure gives no explanation of how long the length of the aft portion needs to be or what slope are sufficient to provide a thrust parallel to the longitudinal axis at the exit plane of the exhaust nozzle.  It is therefore unclear what the metes and bounds of this claim limitation are.  Clarification is required.  

Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “station plane lofts” in claim 11 is used by the claim to mean, as best as the Examiner can understand, a plane or a cross-section orthogonal to the central axis at that point.  The Examiner could not find a definition of a “station plane loft”, with the closest definition of a loft meaning “the backward slant of the face of a golf-club head”, however, this definition is very specific to the golfing arts.  The term is indefinite because the specification does not clearly redefine the term.  Clarification is required.
Claim 11 recites “a plurality of forward station plane lofts normal to a longitudinal axis […], wherein the (n+1)th station plane loft is shifted in a direction perpendicular to the longitudinal axis and is incrementally shifted further away from the longitudinal axis relative to the (n+0)th station plane loft”.  It is not clear how a plane (see 112 rejection above, as this is the best the Examiner can understand this term) can be normal to a line (the longitudinal axis) and be “shifted in a direction perpendicular to the longitudinal axis”.  It is unclear how a plane, which extends infinitely in two dimensions, can shift perpendicular to a line normal to the plane, as this would shift the plane along the two dimensions it fully occupies.  Clarification is required.
Claim 12 recites “the aft portion has a length; and such that, when the exhaust nozzle is disposed around a body and flow of gas between the exhaust nozzle and the body generates a thrust, the thrust has a thrust vector substantially parallel to the longitudinal axis at the exit plane of the exhaust nozzle”.  The original disclosure gives no explanation of what can be considered 
Claim 13 recites “the one or more amounts and the length prevent a contact between a heat shield and exhaust nozzle if one or more of the fan blades break during operation of the fan”.  The original disclosure gives no explanation of what can be considered “preventing contact” or how long the length of the aft portion or the one or more amounts needs to be to do this.  It is therefore unclear what the metes and bounds of this claim limitation are.  Clarification is required.  
Claims dependent thereon are rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bridge (US 3,393,518).
Regarding claim 11, Bridge discloses an exhaust nozzle (Annotated figure 2, area in oval), comprising: 
a forward portion (area forward of the vertical double-headed arrow) having a plurality of forward portion station plane lofts (see 112 rejection above.  These are assumed to mean cross-sections) normal to a longitudinal axis (horizontal arrow,  there are innumerable station plane lofts normal to the longitudinal axis), each forward portion station plane loft indexed with an integer n so that the (n+1) th station plane loft is closer to an exit plane of the exhaust nozzle than the (n+0) th station plane loft (in this indexing scheme the higher numbered planes are aft of the lower numbered planes), wherein the (n+1) th station plane loft is shifted in a direction perpendicular to the longitudinal axis and is incrementally shifted further away from the longitudinal axis relative to the (n+0)th station plane loft (see 112 rejection above.  As best understood, this appears to mean the cross sections are deviating from the longitudinal axis.  Annotated figure 2 shows the cross sections farther aft are centered farther from the longitudinal axis than the cross sections further forward), and -3- 
147.0331US01an aft portion connected to the forward portion (the aft portion is to the left of the vertical arrow), the aft portion including aft portion station plane lofts (see 112 rejection above. These are assumed to mean cross-sections, and the aft portion has innumerable cross sections) normal to the longitudinal axis (annotated figure 2 shows the cross sections of the aft portion are perpendicular to the longitudinal axis), the aft portion station plane lofts having a centerline parallel to the longitudinal axis (annotated figure 2 shows the centerline just below and parallel to the longitudinal axis).  

    PNG
    media_image1.png
    512
    821
    media_image1.png
    Greyscale

Regarding claim 12, Bridge discloses wherein: the plurality of the forward station plane lofts are shifted relative to each other by one or more amounts (each cross-section is inherently shifted away from the surrounding ones by some amount), and 
the aft portion has a length (this is an inherent feature of a three dimensional object); and 
such that, when the exhaust nozzle is disposed around a body (not shown, but the interior of the gas turbine engine) and flow of gas between the exhaust nozzle and the body generates a thrust, the thrust has a thrust vector substantially parallel to the longitudinal axis at the exit plane of the exhaust nozzle (the centerline of the aft portion is parallel to the longitudinal axis, so any airflow through that nozzle, i.e. thrust, will be parallel to the longitudinal axis).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bridge in view of Conete et al. (US 2010/0205930).
Regarding claim 18, Bridge discloses all the essential features of the claimed invention except wherein the exhaust nozzle consists essentially of a Ceramic Matrix Composite or other brittle or non-ductile material that might fracture under a contact with a heat shield.
Conete teaches wherein the exhaust nozzle consists essentially of a Ceramic Matrix Composite or other brittle or non-ductile material (paragraph 10) that might fracture under a contact with a heat shield (CMCs are by nature brittle and inherently pose the threat of fracturing when coming into contact with another structure, such as a heat shield).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bridge’s invention to include wherein the exhaust nozzle consists essentially of a Ceramic Matrix Composite or other brittle or non-ductile material that might fracture under a contact with a heat shield in order to reduce the weight of the nozzle as suggested and taught by Conete in paragraph 10.
Allowable Subject Matter
Claims 1-3, 5-10, 13-17 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Additional relevant prior art includes Johnson (US 4,066,214), Bhat (US 4,280,587), Bhat (US 4,288,984), Gustafsson (US 2008/0236138), and Gallet et al. (US 2018/0209294).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741